IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: C.E.R., JR., A        : No. 95 EAL 2018
MINOR                                     :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: C.R., FATHER                 : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.